Citation Nr: 1000214	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-18 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant's deceased spouse is a veteran for the 
purpose of establishing her basic entitlement to VA death 
benefits.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant alleges that her spouse (deceased) had active 
service with a Philippine guerilla unit from January 1945 to 
March 1946.  He died in June 1960.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2007 decisional letter by the Manila RO which denied the 
appellant's claim seeking VA benefits as a surviving spouse 
of a veteran.  Because qualifying service/veteran status is a 
threshold matter in a claim for VA death benefits, that is 
the issue before the Board.  Her February 2008 request for a 
"personal interview" was considered a request for a hearing 
before a hearing officer at the RO (which was scheduled for 
April 2008).  In a subsequent statement, the appellant 
requested that the scheduled hearing "be set aside"; 
accordingly, her hearing request is deemed withdrawn.


FINDING OF FACT

The service department has certified that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased spouse was not a veteran, and she is 
not eligible for VA benefits based on his service.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). .  

The instant claim, received in March 2007, indicates the 
appellant is seeking "extended benefits for veterans . . 
being the surviving spouse of the deceased".  She did not 
receive adequate notice prior to the initial adjudication of 
her claim.  The March 2007 decisional letter from the RO 
advised her generally of what was needed to substantiate 
claims for dependency and indemnity compensation (DIC), 
pension, and accrued benefits, and she was advised that her 
claims were being denied:  DIC because there was no evidence 
that the death of the deceased was service-related; pension 
because the deceased did not have qualifying service (and she 
had not alleged qualifying service, as she had only alleged 
Philippine guerilla service in her application); and accrued 
benefits because such claim was untimely.  In her notice of 
disagreement received in April 2007, the appellant indicated 
she was seeking "pension and old age benefits"; in a 
further clarification received in March 2008, she indicated 
she was not claiming a death benefit, but was seeking 
extended benefits for a surviving spouse.  She acknowledged 
that the death of the deceased was "not connected to his 
service".  The RO appropriately (the Board finds) determined 
that the appellant had limited her claim to VA (nonservice-
connected) death pension benefits, and in April 2008 issued a 
statement of the case (SOC) that addressed such matter.  The 
appellant was advised that her claim was being denied because 
the deceased did not have any recognized military service, 
and therefore she lacked basic eligibility for VA benefits 
(based on his alleged service).  She was advised of 38 C.F.R. 
§ 3.203, which stipulates that where qualifying service is 
not shown by a document issued by the service department, 
verification of service is sought from the service 
department, and such verification is binding.  See Palor v. 
Nicholson, 21 Vet. App. 325 (2007) (claimant must be advised 
of what is needed to establish veteran status).  She 
responded by submitting additional documents/duplicates.  The 
RO then readjudicated the matter in a January 2009 
supplemental SOC (curing prior notice timing error(s); see 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)).  
Notably, also, the notice provisions of the VCAA do not apply 
in matters where the law, and not the evidence, is 
dispositive.  See Sanders v. Nicholson, 487 F.3d 881 (2007) 
(if a claim is denied as a matter of law, there is no 
possibility of any prejudice to the appellant with respect to 
a VCAA content error).  As will be discussed in greater 
detail below, the critical facts in this case are not in 
dispute.

Regarding VA's duty to assist, the appellant has not 
identified any pertinent evidence that is outstanding.  The 
RO sought verification of the deceased's service, and such 
was received in April 2007.  The Board has considered whether 
recertification of service by the service department (based 
on additional documents submitted by the appellant) is 
necessary, and has determined that it is not (because they 
provide no new identifying information).  VA's duty to assist 
is met.

Legal Criteria, Factual Background, and Analysis

VA DIC and death pension benefits are payable to surviving 
spouses of veterans.  38 U.S.C.A. §§ 1310, 1521, 1524.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerrilla service 
(under a commissioned U.S. officer or a commissioned officer 
of the Commonwealth Army, recognized by and cooperating with 
U.S. Forces) is qualifying service for VA compensation 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerrilla service and unrecognized guerrilla 
service (under a recognized commissioned officer, who was a 
former member of the U.S. Armed Forces or the Commonwealth 
Army).  38 C.F.R. § 3.40(d)(2).  The active service of 
members of the irregular forces guerrilla will be the period 
certified by the service department.  38 C.F.R. § 3.41(d).  
See Duro v. Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, VA shall request verification 
of service from a service department.  38 C.F.R. § 3.203(c).

With her initial claim, received in March 2007, the appellant 
submitted photocopies of an Affidavit for Philippine Army 
Personnel and a certification by the Office of the Adjutant 
General of the Armed Forces of the Philippines, certifying 
that a person with the name of the deceased (service number 
[redacted]) served with the Bolo Area Grla in "B" Co., 1st Bn., 
51st Inf. Regt. from January 1945 until March 1946.  Because 
the documents did not meet the first requirement of 38 C.F.R. 
§ 3.203(a), the RO sought verification of the deceased 
service from the service department.

In April 2007, the service department, via the National 
Personnel Records Center (NPRC), certified that the 
appellant's deceased spouse had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  The April 2007 certification is binding on VA; VA 
has no authority to change or amend the finding.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

It is not alleged that the Veteran had any other service.  
After the appellant was advised that her deceased spouse was 
determined to not have had qualifying service, she submitted 
duplicate copies of the Affidavit and Office of the Adjutant 
General certification she had previously submitted, and also 
submitted a Philippine Army separation document which had not 
previously been of record.  However, the separation document 
does not contain any new identifying information; the name 
listed, service number, and unit are identical.  
Consequently, as noted, there is no basis for seeking 
recertification of service from the service department.  

Accordingly, the Board finds the appellant's deceased spouse 
did not have the requisite service and was not a veteran so 
as to establish her basic eligibility for VA (death) benefits 
based on his service.  Since the law is dispositive in this 
matter, the claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



ORDER

The appeal to establish veteran status for the appellant's 
deceased spouse, and her basic entitlement to VA death 
benefits, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


